Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on April 27, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
The drawing corrections filed February 15, 2022 and August 18, 2021 have been approved.
However, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "52" and "64" have both been used to designate the same translating member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “an enclosure fixed to the body” on line 2 of claim 5 render the claims indefinite because it is unclear how the enclosure is fixed to the body.  See figure 5, 6, 11A and 11B which show the socket as a single element.  Thus, it is unclear how the enclosure can be fixed to the body of the socket when it is already an integral part of the socket.  
Recitations such as “provided a first end” on line 7 of claim 9 render the claims indefinite because they are grammatically incorrect.  Is the applicant attempting to recite --provided with a first end--?
Recitations such as “including a stationary portion, defining a longitudinal axis” on lines 8-9 of claim 9 render the claims indefinite because it is unclear what element(s) of the invention include the stationary portion and the longitudinal axis.  It appears that the vehicle body includes the stationary portion and the linear drive includes the longitudinal axis, however, claim 9 fails to make this distinction.
Recitations such as “configured to drive in a linear direction to move the closure” on lines 9-10 of claim 9 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  The recitation “configured to drive” implies that the translating portion is driving another element of the invention in the linear direction, however, this concept is not supported by the disclosure.
Recitations such as “wherein when . . engagement member” on lines 4-6 of claim 12 render the claims indefinite because it is unclear how the translating portion is able to translate along the engagement member when the closure is at a particular angle, i.e., the angle less than or equal to the predetermined closure angle.
Recitations such as “the first end” on line 2 of claim 13 render the claims indefinite because it is unclear to which one of the plurality of first ends set forth above the applicant is referring.
Recitations such as “to drive in a linear direction” on line 4 of claim 15 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  The recitation “to drive” implies that the translating portion is driving another element of the invention in the linear direction, however, this concept is not supported by the disclosure.
Recitations such as “the second end” on line 12 of claim 15 render the claims indefinite because it is unclear whether or not the applicant is referring to the second end portion set forth above.
Recitations such as “the second end socket” on lines 1-2 of claim 17 render the claims indefinite because they lack antecedent basis.
Recitations such as “translates about” on line 3 of claim 20 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  How does one element translate about another element?  Is the applicant attempting to recite that the first socket rotates about the vehicle attachment member?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neundorf et al. (US 2009/0217596).  Neundorf et al. discloses a vehicle closure system for use with a closure 1 pivotally coupled to a vehicle body (not shown, but see line 10 of paragraph 49), the closure system comprising:
a latch 8, fixed to the closure 1, configured to actuate so that the closure moves from a partially closed position to a fully closed position as set forth on lines 8-11 of paragraph 68;
a cable 18 including a first end (labeled below) and a second end (not shown but comprising the end of the cable 18 attached to the latch 8 as shown in figure 4) wherein the second end is operatively connected to the latch 8; and 
a linear drive 10 provided a first end (labeled below) connected to the closure 1 and a second end 6 connected to the vehicle body, including a stationary portion 31, defining a longitudinal axis (labeled below), and a translating portion 45, the translating portion 45 configured to drive in a linear direction to move the closure 1 between an open position and the partially closed position and coupled to the first end of the cable 18, wherein the translating portion 45 is configured to translate along the longitudinal axis with respect to the stationary portion 31 to pull the cable substantially along the longitudinal axis to actuate the latch 8 to move the closure from the partially closed position to the fully closed position as set forth on lines 8-11 of paragraph 68 (claim 9);
wherein the translating portion 45 is configured to translate along the longitudinal axis by a first distance to move the closure 1 between the open position and the partially closed position, and wherein the translating portion 45 is configured to translate along the longitudinal axis by a second distance to actuate the latch (claim 10);
further comprising an engagement member 52 extending from the closure 1 wherein when the translating portion 45 translates along the longitudinal axis, a first end (labeled below) of the translating portion 45 translates with respect to the engagement member 52 (claim 11);
wherein the closure 1 is pivotally coupled to the vehicle body at a closure pivot point 4, wherein a closure angle is defined between the longitudinal axis and a plane extending between the closure pivot point 4 and the engagement member 52, and wherein when the closure angle is less than or equal to a predetermined closure angle, the first end of the translating portion 45 translates along the engagement member (claim 12);
wherein when the closure 1 is in the partially closed position, the closure angle is less than or equal to the predetermined closure angle (claim 14).

    PNG
    media_image1.png
    1384
    1153
    media_image1.png
    Greyscale

Claims 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosales et al. (US 2017/0089112).  Rosales et al. discloses a vehicle closure system for use with a closure 3 pivotally coupled to a vehicle body 5, the closure system comprising:
a latch 7, fixed to the closure 3, configured to actuate so that the closure moves from a partially closed position to a fully closed position as set forth on lines 3-4 of paragraph 46; 
a cable 11 including a first end 11a and a second end (not numbered, but shown in figure 2) wherein the second end is operatively connected to the latch 7; and 
a linear drive 13 provided a first end (labeled below) connected to the closure 3 and a second end (labeled below) connected to the vehicle body 5, including a stationary portion (labeled below), defining a longitudinal axis (labeled below), and a translating portion (labeled below), the translating portion (labeled below) configured to drive in a linear direction to move the closure 3 between an open position and the partially closed position, as set forth on lines 5-9 of paragraph 35, and coupled to the first end of the cable 11a, wherein the translating portion is configured to translate along the longitudinal axis with respect to the stationary portion to pull the cable 11 substantially along the longitudinal axis to actuate the latch 7 to move the closure 3 from the partially closed position to the fully closed position as set forth on lines 1-5 of paragraph 39 (claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosales et al. as applied to claim 9 above, and further in view of Suzuki et al. (US 9376850).  Rosales et al. is silent concerning the mechanism through which the first end of the linear drive 13 is connected to the closure 3.
However, Suzuki et al. discloses an engagement member 66 having a ball connector and extending from a structure wherein a portion of a linear drive 15 has a socket connector attached to the ball connector of the engagement member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Rosales et al. with an engagement member having a ball and socket connection, as taught by Suzuki et al., to accommodate misalignment between the linear drive 13 and the closure 3.
	With respect to claim 11, the translating portion of Rosales et al. will translate along the longitudinal axis when a first end (labeled below) of the translating portion translates with respect to the engagement member. 
	With respect to claim 12, the closure 3 is pivotally coupled to the vehicle body 5 at a closure pivot point A, wherein a closure angle is defined between the longitudinal axis and a plane extending between the closure pivot point and the engagement member, and wherein when the closure angle is less than or equal to a predetermined closure angle, the first end of the translating portion translates along the engagement member.
	With respect to claim 13, the engagement member 66 includes a base (labeled below) and a ball (labeled below) extending therefrom, wherein a first end of the actuator 15 includes a socket 15b defining a receptacle that engages the ball when the closure angle is greater than the predetermined closure angle.
	With respect to claim 14, when the closure 3 is in the partially closed position, the closure angle is less than or equal to the predetermined closure angle.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaute et al. (US 2001/0042998) in view of Suzuki et al. (US 2001/0042998).  Kaute et al. discloses a linear drive assembly for use with a vehicle including a vehicle body 11 and a closure 2, the linear drive assembly comprising: 
a stationary portion 20; and 
a translating portion 14 configured to drive in a linear direction with respect to the stationary portion 20 to move the closure 2 between an open position and a partially closed position, the translation portion including,
a first end portion (labeled below) configured to pivot and translate with respect to a vehicle attachment member 19 fixed to the vehicle body, and 
a second end portion (labeled below) including a second socket 18 configured to pivot and translate with respect to a closure attachment member (labeled below) fixed to the closure, wherein the second socket is configured to be fixed to a cable 22 operatively coupled to a latch 13, wherein when the second end translates with respect to the closure attachment member, the cable 22 is pulled to actuate the latch 13 (claim 15).
Kaute et al. is silent concerning the first end portion of the translation portion including a first socket.
However, Suzuki et al. discloses the use of a ball (labeled below) and socket 15b connection as shown in figure 14.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the first end portion of Kaute et al. with a ball and socket connection, as taught by Suzuki et al., to provide the first end portion with greater range of motion relative to the closure to allow for greater manufacturing tolerances and to prevent binding.
	With respect to claim 19, the translating portion 14 is provided with a first rod 15, that includes the first end portion, a second rod 17 that includes the second end portion, wherein the first and second rods are configured to extend and retract from the stationary portion 20, wherein the first socket translates with respect to the vehicle attachment member 19 when the first rod 15 retracts towards the stationary portion 20.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaute et al. in view of Suzuki et al. as applied to claims 15 and 19 above, and further in view of Rosales et al. (US 2017/0089112).  Rosales et al. discloses a latch 7 that is configured to move a closure 3 from the partially closed position to a fully closed position as a cable 11 is pulled by a first predetermined distance (claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kaute et al., as modified above, with a latch, as taught by Rosales et al., to enable the closure to automatically move into the fully closed position.
With respect to claim 17, wherein the second end portion socket 18 is configured to translate with respect to the vehicle attachment member 19 by a second predetermined distance, wherein the first predetermined distance is based on the second predetermined distance.
With respect to claim 18, wherein the first end portion is configured to translate with respect to the vehicle attachment member 19 by a third predetermined distance, wherein the third predetermined distance is equal to or less than the second predetermined distance.

    PNG
    media_image2.png
    1542
    1159
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1531
    1140
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    798
    1270
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1000
    1141
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 1-4 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach that the linear drive is configured to translate the socket along the engagement member, which extends from the closure, to pull the cable to change the latch from the first state to the second state, wherein the first state is a secondary latch state and the second state is a primary latch state, and wherein when the latch is in the secondary latch state, the closure is in a partially closed position, and when the latch is in the primary latch state, the closure is in a fully closed position.
	Although references such as Kaute et al. disclose a linear drive that is configured to translate a socket along an engagement member to pull a cable to actuate a latch, none of the references of record disclose the engagement member extending from the closure and the pulling of the cable moves the latch from a secondary latch state where the closure is in a partially closed position to a primary latch state where the closure is in a fully closed position.
Claims 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the first end socket defining a receptacle and a channel, and when the first socket translates about the vehicle attachment member, the receptacle disengages from the vehicle attachment member and the channel engages the vehicle attachment member.
	Although references such as Kaute et al. arguably teach the claimed receptacle and channel, they fail to teach the second end portion of the translation portion including a second socket configured to pivot and translate with respect to a closure attachment member and the first end portion of the translation portion including a first socket defining a receptacle and channel and when the first socket translates about the vehicle attachment member, the receptacle disengages from the vehicle attachment member and the channel engages the vehicle attachment member.

Response to Arguments
The applicant's arguments concerning Bascou, claims 15-19, and Katsumura et al. are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634   21